PER CURIAM.
Cordero Blair appeals from an order denying his pro se motion for post-conviction relief entered January 26, 2016. We affirm the order of the trial court on Ground 2 of Blair’s motion. We reverse the order on Ground 1 of the motion, and remand with directions to the trial court to amend Blair’s sentence to reflect his youthful offender status. See Jacques v. State, 95 So.3d 419, 420-21 (Fla. 3d DCA 2012); Yegge v. State, 186 So.3d 553, 555-56 (Fla. 2d DCA 2015). Blair need not be present.
Affirmed in part; reversed in part and remanded with directions.